Citation Nr: 1115263	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-43 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to the service-connected left peroneal neuropathy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1951 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Peripheral neuropathy of the feet was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his service-connected left peroneal neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy of the feet was not incurred or aggravated in service and is not proximately due to, or the result of, the service-connected left peroneal neuropathy.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in October 2008 complied with VA's duty to notify the Veteran with respect to the service connection issue.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.

A pertinent VA opinion with respect to the issue on appeal was obtained in December 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Veteran's STRs show no treatment for, or diagnosis of, any peripheral neuropathy of the feet.  The Veteran did incur a shrapnel injury as the result of a grenade explosion in February 1952; his left thigh, left leg, and right ankle were wounded.  There is no indication, nor has the Veteran contended, that his feet were injured by the grenade explosion.  His discharge examination in January 1954 showed clinically normal feet; no foot disabilities were noted.  Furthermore, the Veteran does not contend that he injured his feet in service.  Rather, the Veteran contends that he has peripheral neuropathy of the feet that is due to his service-connected left peroneal neuropathy.  

According to post-service medical records, VA examinations for the Veteran's service-connected shrapnel injuries in December 1958, April 2008, and June 2008 all failed to show a diagnosis of peripheral neuropathy of the Veteran's feet.  EMG testing in June 2008 shows that the Veteran had a mild mixed axonal and demyelinating sensory motor peripheral neuropathy, which would be consistent with a diabetic neuropathy, although other etiologies must be considered.  

The Veteran was afforded a VA examination in December 2008.  The Veteran reported having decreased feeling in his feet for the last four to five years.  He had no treatment for his feet and also reported pain in his feet with prolonged standing.  The Veteran was also borderline diabetic.  Following an exhaustive examination, the Veteran was diagnosed with peripheral neuropathy of the lower extremities.  The etiology was opined to be pre-diabetes and old peroneal nerve injury.  The examiner clarified his opinion that bilateral peripheral neuropathy of the feet was less likely as not caused by or a result of left peroneal nerve injury.  The examiner explained that bilateral peripheral neuropathy demonstrated on the June 2008 EMG would not be the result of a left sided peroneal nerve injury sustained in the military.  There were no private medical records or VA records other than the EMG results, which described neuropathy or peroneal nerve damage.  

Private treatment records dated from February 2009 to April 2009 for the Veteran's feet indicate that he had diabetes mellitus with neuropathy.  A VA neurology consult in October 2009 reveals that the Veteran's history and physical were suggestive of lower extremity diabetic retinopathy, left deep peroneal nerve neuropathy from injury, as well as radiculopathy in the right S1 and left L5 distribution.  None of the post-service medical records indicate that any diagnosed peripheral neuropathy of the Veteran's feet is related to his military service, including being secondary to his service-connected left peroneal neuropathy.
Based on a review of the evidence, the Board finds that service connection for peripheral neuropathy of the feet is not warranted.  Although the Veteran had a shrapnel injury in service, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to his feet actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported that his feet were injured by the in-service shrapnel injury.  

Moreover, as regards service connection on a direct basis to the shrapnel injury or otherwise to the Veteran's military service, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion that the Veteran's peripheral neuropathy of his feet was related to his military service.  To the extent that the Veteran's contentions indicate that service connection is warranted due to the shrapnel injury of the left peroneal nerve, service connection is in effect for left peroneal neuropathy.  In this regard, the Board observes that the Veteran asserted in his November 2009 Substantive Appeal that he thought his case was decided incorrectly because his treatment records showed that he had left peroneal neuropathy likely consistent with a history of shrapnel injury.  Although service connection for left peroneal neuropathy is in effect, the objective evidence of record indicates that the Veteran's left peroneal neuropathy is separate from the peripheral neuropathy of his feet.  Thus, the evidence does not support a finding that the Veteran's peripheral neuropathy of the feet is the result of the shrapnel injury to the left peroneal nerve in service.

In this regard, the Board notes that the Veteran's discharge examination in January 1954 showed clinically normal feet.  The Board finds that the onset of the Veteran's peripheral neuropathy of his feet did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing foot complaints until 2008, over five decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of foot complaints, symptoms, or findings for over five decades between the period of active service and his diagnosis is itself evidence which tends to show that his peripheral neuropathy of the feet did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of peripheral neuropathy of the feet associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's feet or competent evidence of an association between his peripheral neuropathy of the feet and his active duty, service connection for peripheral neuropathy of the feet is not warranted.  

Turning to the issue of service connection on a secondary basis, the Board notes that no medical professional has provided any opinion indicating that the Veteran's peripheral neuropathy of the feet is in any way secondary to his service-connected left peroneal neuropathy.  The only medical opinion of record, that of the VA examiner, indicates that the peripheral neuropathy of the feet is not related to the left peroneal neuropathy.  That opinion is uncontradicted.  Rather, the evidence indicates that the Veteran's peripheral neuropathy of the feet is due to diabetes mellitus, which is not service-connected.  In sum, there is no medical evidence of record that suggests that the Veteran's peripheral neuropathy of the feet is in any way proximately due to, or the result of, or was aggravated by, his service-connected left peroneal neuropathy.

The Board acknowledges the Veteran's belief that he has peripheral neuropathy of the feet that is related to his military service-including in particular his service-connected left peroneal neuropathy.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the feet on a direct and secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for peripheral neuropathy of the feet, on a direct basis and as secondary to the service-connected left peroneal neuropathy is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to service-connected left peroneal neuropathy is denied.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


